Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-21 on 9/19/18 is acknowledged.  Claims 1-21 are pending and are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/19/18 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 15, and 19 are objected to because of the following informalities: a colon is missing after the initially claimed “comprising” or after the initially claimed transitional term.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: an “T” should be amended to a “T”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1-21 are rejected because each claim lacks antecedent basis.  Claims 1, 15, and 19 should begin with “A”; claims 2-14, 16-17, and 20-21 should begin with “The”.
Claims 1, 15, and 19 is rejected because the preamble is not clearly defined.  Applicant should include a colon after a transitional term, e.g., comprising, to clearly define the boundary of the preamble. 
Claim 1 is rejected because “inlet channel” raises an antecedent basis issue.  Because the claim initially recites “a plurality of microfluidic inlet channels,” it is unclear which inlet channel this term is referring to.  The Office recommends amending each “inlet channel” term to “at least one inlet channel of the plurality of inlet channels”.
Claim 1 is rejected because “outlet channel” raises an antecedent basis issue.  Because the claim initially recites “at least one common outlet channel,” it is unclear whether outlet channel is referring to the at least one common outlet channel.  Furthermore, “common outlet channel” raises an antecedent basis issue.  
Claim 1 is rejected because “corresponding valve” is unclear.  Is this referring to the plurality of valves? Or valve sections?  Also, the “adjacent respective said outlet ends of the inlet channels” is unclear.  
Claim 2 is rejected because it is unclear how the claim language, “and to which reagents which may include antibodies, imaging buffers, and washing solutions, are supplied,” structurally further defines the claimed invention, which is directed to a device 
Claim 3 is rejected because “the common outlet channel” raises an antecedent basis issue.  Furthermore, “a generally oscillating path” is unclear.  How does “generally” further define the oscillating path?  For examination purposes, the term will be interpreted as an indefinite relative term. 
Claim 4 is rejected because “the common outlet channel” raises an antecedent basis issue.  Furthermore, “generally” is unclear.  For examination purposes, the term will be interpreted as an indefinite relative term.   Lastly, “the outlet end of the inlet channel” is unclear.  Is this referring to “the outlet end of each of said plurality of inlet channels”? or “the outlet end of at least one of said plurality of inlet channels”?
Claim 5 is rejected because “the outlet end of the inlet channel” is unclear.  Is this referring to “the outlet end of each of said plurality of inlet channels”? or “the outlet end of at least one of said plurality of inlet channels”? Also, “the common outlet channel” raises an antecedent basis issue. Lastly, “the valve” is unclear.  Is this referring to the plurality of valves? Or valve sections?  
Claim 6 is rejected because it is unclear how the claim language, “when the deflectable member is pressed against the valve separating wall portion, fluid communication between the valve inlet orifice and valve outlet orifice of the valve is prevented,” structurally further defines the claimed invention, which is directed to a device (e.g., apparatus).  For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional claim 
Claim 7 is rejected because “the common outlet channel” raises an antecedent basis issue.
Claim 8 is rejected because the scope of the claim is indefinite.  It cannot be determined whether the claim terms, "preferably” and “more preferably", were intended to be "optional” terms, which would make the claim language following these rejected terms, optional features.  For examination purposes, the Office will interpret “preferably” and “more preferably" as optional terms. 
The claim language, "smaller surface area"; “surface area”; “the surface area of the valve inlet orifice projected on the deflectable member is more than two times the projected surface area of the valve outlet orifice, more preferably more than three times” in claim 8 comprise relative terms which render the claim indefinite.  The terms in the rejected claim language are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 9 is rejected because “the inlet and outlet orifices”; and “the valve separating wall portion” raise an antecedent basis issue. 
Claim 10 is rejected because “the valve body portion”; “the deformable portion”; “the orifices”; and “the edges of the orifices” raise an antecedent basis issue. Also, “adjacent valves” is unclear.  Is this referring to the plurality of valves? Or valve sections?  

Claim 12 is rejected because the scope of the claim is unclear.  First, it is unclear what the “outermost inlet channel” is referring to. Second, it is unclear how the claimed channel is connected to a fluid, a washing solution.  Third, it is unclear how the claim language structurally further defines the claimed invention, which is directed to a device (e.g., apparatus).  For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional claim language.  
Claim 13 is rejected because “valves” is unclear.  Is this referring to the plurality of valves? Or valve sections? Also, “the common outlet channel” raises an antecedent basis issue.  Lastly, it is unclear whether “reagent lines” are intended to be positively claimed because they are claimed in the “configured to” claim language. For examination purposes, the reagent lines will be given the appropriate weight and interpreted as intended use and/or functional claim language.  
Regarding claim 14, the phrase "for example" or “for instance” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 is rejected because the scope of the claim is unclear.  Is this intended to an independent claim or a dependent claim of claim 1? Also, “the device outlet” raises an antecedent basis issue.  Also, “respective valves” is unclear.  Is this referring to the plurality of valves? Or valve sections? Also, “the common outlet channel” raises an antecedent basis issue.  Also, “inlet channel” raises an antecedent basis issue.  Because claim 1 initially recites “a plurality of microfluidic inlet channels,” it is unclear 
Claim 16 is rejected because “the inlet and outlet of the microfluidic network device” raises an antecedent basis issue. 
Claim 17 is rejected because “the inlet” is unclear. See supra. The term "the desired flow rate" is a relative term which renders the claim indefinite.  The term "desired flow rate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Lastly, it is unclear what desired flow rate is referring to. 
Claim 18 is rejected because “mixing of reagents” raises an antecedent basis issue because it is unclear which reagent this is referring to, the reagent initially claimed in part (b) of claim 15?  Lastly, the scope of the claim is unclear because the claimed invention recites a method, but depends on claim 1, which is directed to a device. 
Claim 19 is rejected because the scope of the claim is unclear since the claim recites “configured to” in the beginning of the claim, especially since the preamble is not clearly defined. Also, “the inlet channel and outlet channel” and “common outlet channel” raise an antecedent basis issue.  See supra. 

Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case. While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-12, 14-17, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (“Ono,” US Pub. No. 2015/0021501, cited in IDS).
As to claim 1, Ono discloses a microfluidic network device (e.g., figs. 1A-11B) including a base portion (e.g., substrate) comprising a plurality of microfluidic inlet channels and at least one common outlet channel (see e.g., plurality of channels, including third and/or fourth and/or fifth and/or sixth channel(s), [0071] et seq.), and a plurality of valves (e.g., micro valve and/or diaphragm section (valve element), [0072] et seq.) interconnecting an outlet end of each of said plurality of inlet channels to said at least one common outlet channel, each valve comprising a deflectable member (e.g., diaphragm section (valve element), [0050] et seq.) displaceable between a valve closed position in which fluid communication between the inlet channel and outlet channel is closed, and a valve open position in which fluid communication between the inlet channel and common outlet channel is open (e.g., [0050] et seq.), said at least one common outlet channel comprises valve sections and intermediate sections interconnecting the valve sections, wherein each valve section of the at least one common outlet channel is configured to cooperate with a corresponding valve, the valve sections being positioned adjacent respective said outlet ends of the inlet channels.  See 112 rejections and claim interpretation sections above. 
As to claim 3, see e.g., fig. 7A and 9A. 
As to claim 4, see e.g., fig. 7A.
As to claims 5-8, see e.g., fig. 7B and [0027] et seq.

As to claim 12, see 112 rejections and claim interpretation sections above.
As to claim 14, see e.g., pressure control in channel(s) in [0059] et seq.
As to claim 15, see claim 1 above; and MPEP 2112.02. 
As to claims 16-17, see e.g., [0011] et seq.
As to claims 19-20, see claim 1 above. 
As to claim 21, 112 rejections and claim interpretation sections above.  Also see e.g., [0024] et seq.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Pugliese et al. (“Pugliese,” US Pub. No. 2014/0352819, cited in IDS)
See Ono supra.
As to claim 2, Ono does not specifically disclose a sampling device.  Pugliese discloses reservoirs 306 in fig. 8, which may contained various fluids.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a sampling device because it would be desirable to have a region to store an essential fluid. 
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Wan (US Pub. No. 2013/0096031, cited in IDS)
See Ono supra.
As to claims 13 and 18, Ono does not specifically disclose a mixing network.  Wan discloses in order to mix the samples with the reagents, the mixed fluid is collected and mixed in the diffluent region 35 in e.g., [0021] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a mixing network because it would be desirable to mix the fluid(s) with the reagents (e.g., [0021] of Wan). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


2/27/2021